59 N.Y.2d 834 (1983)
The People of the State of New York, Respondent,
v.
Dolores Donovan, Appellant.
Court of Appeals of the State of New York.
Argued May 4, 1983.
Decided June 7, 1983.
Norman T. Corenthal for appellant.
Denis Dillon, District Attorney (Lawrence J. Schwarz and Anthony J. Girese of counsel), for respondent.
Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, MEYER and SIMONS concur.
*836MEMORANDUM.
The order of the Appellate Division should be affirmed.
The sentence imposed cannot be said to constitute cruel and unusual punishment as applied in light of the decisions of this court in People v Jones (39 N.Y.2d 694) and People v Broadie (37 N.Y.2d 100, cert den 423 US 950) and of the Supreme Court in Hutto v Davis (454 US 370) and Rummel v Estelle (445 US 263).
Nor do defendant's other contentions avail her. The claimed evidentiary errors were not objected to at trial and thus are not preserved for our review. Evidence corroborating an accomplice need only tend to connect the defendant to the crime so as reasonably to satisfy the jury that the accomplice is telling the truth (People v Glasper, 52 N.Y.2d 970). Here the note in defendant's possession and her concession that the accomplice returned to the garage and conversed with her while the sale to the undercover officer was being negotiated were sufficient to take the case to the jury.
Order affirmed in a memorandum.